Citation Nr: 0407574	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  94-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of pleural 
cavity injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefit sought on 
appeal.   

The Board notes that the veteran perfected an appeal on the 
issue of entitlement to an increased rating for lumbosacral 
strain.  However, at a VA Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge in September 
2003, the veteran gave notice that he desired to withdraw 
that issue.  Therefore, that issue is withdrawn and no longer 
before the Board.  See 38 C.F.R. § 20.204 (2003).  At that 
same hearing, the veteran raised a claim of entitlement to 
service connection for chronic obstructive pulmonary disease, 
secondary to the service-connected residuals of pleural 
cavity injury.  This matter is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review. 

In September 2003, the RO notified the veteran that the RO 
was transferring the veteran's records to the Board for its 
appellate adjudication of the veteran's claim. At that time, 
the RO notified the veteran that he had 90 days, or until the 
Board issued its decision, to provide additional evidence.  
Through his representative, the veteran provided additional 
medical evidence to the Board in October 2003.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2003).  The Board notes that with 
the additional evidence the veteran did not submit a waiver 
of initial RO review.  Thus, while on remand, the RO must 
review this evidence and, if the claim remains denied, 
include such evidence in a supplemental statement of the 
case.  Id. 

It also appears that there are medical records relevant to 
this claim that have not yet been associated with the claims 
file.  Specifically, during his September 2003 hearing, the 
veteran and his representative argued that the veteran had 
received relevant treatment from VA Medical Centers (VAMC) in 
East Orange and Lyons, New Jersey, and from a VA outpatient 
clinic in Brick, New Jersey; and that it was extremely 
possible that there were records which have not been obtained 
(the claims file currently contains VA treatment records from 
the VA New Jersey Health Care System dated up to December 
2001).  On remand, an attempt should be made to obtain these 
records.  

A review of the claims file shows that the veteran was last 
afforded a VA examination of his residuals of pleural cavity 
injury in August 2002.  At that time, the claims files were 
not available for review and a pulmonary function test was 
not performed.  Accordingly, on remand, the veteran should be 
afforded another examination.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, that a contemporaneous and 
thorough VA examination should be conducted to determine the 
current nature and severity of the veteran's service-
connected residuals of pleural cavity injury.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should attempt to obtain all 
of the veteran's records of treatment 
from the VA New Jersey Health Care System 
Medical Centers in East Orange and  
Lyons, New Jersey, and the James J. 
Howard Community Clinic in Brick, New 
Jersey, dated after May 2001.  All 
records obtained should be associated 
with the claims file.

3.  The RO should afford the veteran a VA 
pulmonary examination to determine the 
current nature and severity of his 
residuals of pleural cavity injury.  All 
indicated special tests and studies 
should be conducted, including pulmonary 
function testing, and all findings should 
be reported in detail.  All opinions 
expressed should be supported by 
appropriate evidence and rationale.  The 
claims files should be made available to 
the examiner in conjunction with the 
examination.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




